PER CURIAM.
This case was originally argued and submitted before this panel of this court on December 2, 1971. An opinion was issued April 7, 1972, affirming the defendant corporation’s convictions for violations of air pollution regulations. State v. Fry Roofing Co., 9 Or App 189, 495 P2d 751 (1972). Only two of the members of the panel that heard the oral argument participated in making that decision.
On review the Oregon Supreme Court held that ORS 2.570(4) requires that three judges of this court always participate in the decision of any case. State v. Fry Roofing Co., 263 Or 300, 502 P2d 253 (1972).
In accordance with the Supreme Court’s instructions on remand, all of the members of this panel have reviewed the issues originally presented on appeal. We unanimously adhere to the former opinion issued April 7,1972.